Pek cuhiam.
The error assigned in this case, is, that a rule to plead was laid on the defendant, and judgment entered against him by default, before he had appeared. Had the case been'so, it would have been error. But it appears by the record, that, the plaintiff had been laid under a rule to declare, previous to his taking a rule to plead against the defendant. Now this rule to declare, must have been obtained by the defendant or his attorney; for we cannot hearken to the suggestion, of its being laid by the court of its own mere motion. If the prothonotary had entered this rule *87by mistake, the remedy would have been by motion to, the court below, who would have ordered it to be struck out. As the record stands, it appears to us, that the rule to plead was regularly entered, and therefore the judgment should be affirmed.
Judgment affirmed.